DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

	
Status of the Application
2.	Claims 1, 3-11, and 13-20 are pending in this application (16/110,370), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 03/23/2021, following the Non-Final Rejection office action dated 12/24/2021.  
	Claims 1, 5, 8-11, 13, 15, and 17-20 have been amended.
	Claims 2, and 12 had been previously canceled. 
	(Please see page 8 of Applicant Arguments/Remarks, filed on 03/23/2021)
	Applicant's submissions have been entered.  


Withdrawal of Claim Objections
3. 	Previous Objections to Claims 9, 11, and 13 are hereby withdrawn as Applicant has amended the claims to correct the noted informalities.  (Please see page 8 of Applicant Arguments/Remarks, filed on 03/23/2021)




Claim Objections

4. 	Claims 11, 15, and 18 are objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate:   

Claim 11, line 4, recites:
“create a plurality types of service pools …”

It may be corrected as follows [similar to claim 1]: 
“create a plurality of types of service pools …”


Claim 15, lines 2-3, recites:
“…service a second virtual.”

It may be corrected as follows: 
“…service a second virtual site.”

Claim 18, lines 1-2, recites:
“…wherein each service pools is …”

It may be corrected as follows: 
“…wherein each service [[pools]] pool is …”

  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

6.	Claims 1, 3-11, and 13-20 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Cohen (US 2017/0118110 A1; Pub. Date:  Apr. 27, 2017; Filed: Oct. 23, 2015; hereinafter Cohen) [cited by Applicant as a prior-art in the IDS filed on 12/03/2019], in view of Heorhiadi et al. (US 2017/0242784 A1; Pub. Date:  Aug. 24, 2017; Filed: Feb. 19, 2016; hereinafter Heorhiadi), and further in view of Ravichandran (US 2011/0178831 A1; Pub. Date:  Jul. 21, 2011; Filed: Jan. 28, 2011; hereinafter Ravichandran).


Regarding claim 1, Cohen teaches: 
(Currently Amended) An enterprise canary release server (See, e.g., Cohen, Figs. 1A, 1B; par [0024]: “…the canary cluster 160 includes one or more of the compute instances 110 configured as servers. …the servers included in the canary cluster 160 are referred to herein as canary servers. …”  Examiner Note (EN):  Cohen teaches: canary servers  comprising:

at least one processor (See, e.g., Cohen, Figs. 1A, 1B; par [0024]: “The cloud 102 may include any number of compute instances 110 configured with any number (including zero) of central processing units (CPUs) 112, graphics processing units (GPUs) 114, memory 116, etc.…”  EN:  Cohen teaches: compute instances110 configured with central processing units (CPUs) 112.);

a communication interface (See, e.g., Cohen, Figs. 1A, 1B; par [0032]: “…the edge service cluster 120 may provide an application programming interface (API) that enables the service provider to modify the canary analysis.  For example, such an API could enable the service provider to retrieve canary data, start the canary analysis, stop the canary analysis, configure the canary analysis, and so forth.…”  EN:  Cohen teaches: API that enables the service provider to retrieve canary data, start the canary analysis, stop the canary analysis, configure the canary analysis.);

memory storing instructions that, when executed by the at least one processor, cause the enterprise canary release server (See, e.g., Cohen, Figs. 1A, 1B; par [0083]: “…a computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of …”  EN:  Cohen teaches: a computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps…) to:

Cohen does not appear to explicitly teach: 
create a plurality of types of service pools in a cloud-based system that supports a plurality of tenants, wherein each service pool comprises a plurality of microservices that share a common functionality, wherein a virtual site is provisioned with a service pool from each type of service pools;
receive, via the communication interface, a request to perform a canary release for a new version of software, and identify a first microservice out of the plurality of microservices in a first service pool of a first type of service pools, wherein the first microservice is configured to communicate with a second microservice in a second service pool of a second type of service pools;
instantiate a new microservice that hosts the new version of the software in the first service pool;
enable data plane connectivity between the new microservice and the second microservice; and
disable data plane connectivity between the first microservice and the second microservice.



However, Heorhiadi (US 2017/0242784 A1), in an analogous art of incremental release of applications, teaches:

create a plurality of types of service pools in a cloud-based system that supports a plurality of tenants (See, e.g., Heorhiadi, Fig. 1, pars [0019]-[0025]: “…implement resiliency testing protocols that can emulate different types of application-level failures by intercepting and manipulating network messages/interactions between communicating microservices… a network partition can be created by dropping all packets between two groups of microservices, while allowing communication within each group. …
FIG. 1 illustrates a computing network 100 comprising a plurality of client devices 110-1, 110-2, .  . . , 110-n (collectively referred to as client devices 110), a network 120, and a cloud computing system 130.  The cloud computing system 130 comprises a microservice-based application 140, a cloud computing platform 150, a failure recovery testing system 160, and a plurality of third-party web services 170.  The client devices 110 may comprise, for example, desktop computers, laptop computers, PDAs (personal digital assistants), smart phones, electronic tablets, or other types of computing devices that enable users and other entities to access the cloud computing system 130 via the network 120. … 
…the application 140 provides software services such as web services or mobile computing services to end users using the collection of fine-grained microservices 141-146. The application 140 leverages various managed services provided by the hosting cloud computing platform 150 including, for example, managed databases  …”  And, Heorhiadi, par [0098]: “Resource pooling: the provider's computing resources are pooled EN:  Heorhiadi teaches: a network partition created by dropping all packets between two groups of microservices [service pools], while allowing communication within each group to implement resiliency testing protocols, in a computing network 100 comprising a plurality of client devices 110 [plurality of tenants] and a cloud computing system 130 comprising a microservice-based application 140 that provides software services such as web services or mobile computing services to end users using the collection of fine-grained microservices 141-146.), …;

instantiate a new microservice that hosts the new version of the software in the first service pool (See, e.g., Heorhiadi, par [0018]: “… microservices are autonomously managed by independent teams, whereby new versions of microservices can be deployed … to test against specific failure scenarios that pertain to a set of recently deployed microservices. “  EN:  Heorhiadi teaches: microservices are autonomously managed by independent teams, whereby new versions of microservices can be deployed.);
enable data plane connectivity between the new microservice and the second microservice (See, e.g., Heorhiadi, Fig. 2: data plane 230; par [0043]: “The network proxies 232 and 234 of the data plane 230 comprise application and runtime agnostic network service proxies.  The microservices 141 and 142 are configured to communicate with other services via the network proxies 232 and 234.  In one embodiment of the EN:  Heorhiadi teaches: the data plane 230 includes proxies 232 and 234 through which constituent microservices of a given application communicate with each other); and
disable data plane connectivity between the first microservice and the second microservice (See, e.g., Heorhiadi, Fig. 2: data plane 230; par [0056]: “For illustrative purposes, we present a few examples of service failures that can be built on top of the Drop, Delay, and Modify primitives as shown in TABLE 1 above.  For instance, consider a disconnect primitive, which returns a HTTP error code when ServiceA sends a request to ServiceB: “  EN:  Heorhiadi teaches: a disconnect primitive, which returns a HTTP error code when ServiceA sends a request to ServiceB.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine Cohen’s invention of canary release of an application, by incorporating the teachings of Heorhiadi to implement resiliency testing protocols, in a computing network comprising a plurality of client devices.  A person having ordinary skill in the art would have been motivated toward such a modification in order to improve Cohen because microservice-based applications should be subjected to resiliency testing, which involves testing the application's ability to recover from failure scenarios commonly Heorhiadi, par [0004]).  Cohen and Heorhiadi are analogous arts directed generally to incremental release of a microservice-based application in a cloud computing system.  

Cohen and Heorhiadi combination does not appear to explicitly teach: 
wherein each service pool comprises a plurality of microservices that share a common functionality, wherein a virtual site is provisioned with a service pool from each type of service pools;
receive, via the communication interface, a request to perform a canary release for a new version of software, and identify a first microservice out of the plurality of microservices in a first service pool of a first type of service pools, wherein the first microservice is configured to communicate with a second microservice in a second service pool of a second type of service pools;

However, Ravichandran (US 2011/0178831 A1), in an analogous art of incremental release of applications, teaches:

wherein each service pool comprises a plurality of microservices that share a common functionality, wherein a virtual site is provisioned with a service pool from each type of service pools (See, e.g., Ravichandran, Fig. 1; par [0109]: “FIG. 1 illustrates an overview EN:  Ravichandran teaches: common service architecture 100 provides web hosting services to the plurality of unrelated/unaffiliated clients, such as a client 101 through a plurality of servers (e.g. web servers) that may be logically grouped into service pools based on common services.);

receive, via the communication interface, a request to perform a canary release for a new version of software, and identify a first microservice out of the plurality of microservices in a first service pool of a first type of service pools, wherein the first microservice is configured to communicate with a second microservice in a second service pool of a second type of service pools (See, e.g., Ravichandran, Fig. 1; par [0115]: “The priority information embedded in the data packets may be utilized to determine the order of the requests in a priority queue.  For example, a priority facility of the load balancer 112 may determine the priority associated with a request and rearrange the priority queue before identifying the type of service being requested and therefore  “  EN:  Ravichandran teaches: determine the priority associated with a request and rearrange the priority queue before identifying the type of service being requested and therefore to which service pool should the request be forwarded.);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Cohen and Heorhiadi combination for canary release of an application, by further incorporating the teachings of Ravichandran that teaches: “wherein each service pool comprises a plurality of microservices that share a common functionality, wherein a virtual site is provisioned with a service pool from each type of service pools;” and “receive, via the communication interface, a request to perform a canary release for a new version of software, and identify a first microservice out of the plurality of microservices in a first service pool of a first type of service pools, wherein the first microservice is configured to communicate with a second microservice in a second service pool of a second type of service pools;” .  A person having ordinary skill in the art would have been motivated toward such a modification in order to improve Cohen and Heorhiadi because:  By grouping servers into the service pools and executing a single type of service on the servers of a particular service pool, server execution may be highly efficient (See Heorhiadi, par [0148]).  Cohen, Heorhiadi, and Ravichandran, are analogous arts directed generally to incremental release of a microservice-based application in a cloud computing system. 


Regarding claim 3, Cohen, Heorhiadi, and Ravichandran teaches: 
(Previously Presented) The enterprise canary release server of claim 1 (please see claim 1 rejection),
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the enterprise canary release server to: 

prior to receiving the request for the canary release, provision each service pool to service the plurality of tenants (See, e.g., Heorhiadi, par [0098]: “Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. …“  EN: Heorhiadi teaches: computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand.).


Regarding claim 4, Cohen, Heorhiadi, and Ravichandran teaches: 
(Previously Presented) The enterprise canary release server of claim 1 (please see claim 1 rejection),
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the enterprise canary release server to:
in response to disabling data plane connectivity between the first microservice and the second microservice (See, e.g., Heorhiadi, Fig. 2: data plane 230; par [0056]: “For illustrative purposes, we present a few examples of service failures that can be built on top of the Drop, Delay, and Modify primitives as shown in TABLE 1 above.  For instance, consider a disconnect primitive, which returns a HTTP error code when ServiceA sends a request to ServiceB: “  EN:  Heorhiadi teaches: a disconnect primitive, which returns a HTTP error code when ServiceA sends a request to ServiceB.), decommission the first microservice (See, e.g., Heorhiadi, par [0056]: “…instructs the network proxy 232 of ServiceA to drop all (probability=1) test requests (based on idpattern) and return a NotFound error code (404).  A network partition is implemented using a series of Disconnect operations along the cut of an application graph…“  EN: Heorhiadi teaches: instructs the network proxy 232 of ServiceA to drop all (probability=1) test requests (based on idpattern) and return a NotFound error code.).

Regarding claim 5, Cohen and Heorhiadi teaches: 
(Currently Amended) The enterprise canary release server of claim 4 (please see claim 4 rejection),
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the enterprise canary release server to:

reconfigure the first microservice to service a second virtual site (See, e.g., Heorhiadi, Fig. 2: data plane 230; par [0043]: “The network EN:  Heorhiadi teaches: The microservices 141 and 142 are configured to communicate with other services via the network proxies [virtual site] 232 and 234.). 


Regarding claim 6, Cohen, Heorhiadi, and Ravichandran teaches: 
(Previously Presented) The enterprise canary release server of claim 1 (please see claim 1 rejection),
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the enterprise canary release server to:

receive, via the communication interface, a request to roll back the new version of software (See, e.g., Heorhiadi, par [0020]: “…intercepting requests (e.g., client HTTP requests) from a second microservice to the first microservice and returning an HTTP status code 503 "Service Unavailable" (or other error message) to the second microservice. “  And, Heorhiadi, par [0026]:  “The failure recovery testing system 160 is EN: Heorhiadi teaches: The failure recovery testing system 160 is configured to intercept requests from a second microservice to the first microservice to reuse an existing test script);
disable the data plane connectivity between the new microservice and the second microservice (See, e.g., Heorhiadi, Fig. 2: data plane 230; par [0056]: “For illustrative purposes, we present a few examples of service failures that can be built on top of the Drop, Delay, and Modify primitives as shown in TABLE 1 above.  For instance, consider a disconnect primitive, which returns a HTTP error code when ServiceA sends a request to ServiceB: “  EN:  Heorhiadi teaches: a disconnect primitive, which returns a HTTP error code when ServiceA sends a request to ServiceB.); and
enable the data plane connectivity between the first microservice and the second microservice (See, e.g., Heorhiadi, Fig. 2: data plane 230; par [0043]: “The network proxies 232 and 234 of the data plane 230 comprise application and runtime agnostic network service proxies.  The microservices 141 and 142 are configured to communicate with other services via the network proxies 232 and 234.  In one embodiment of the invention, as shown in FIG. 2, each microservice 141 and 142 utilizes an associated network proxy 232 and 234 to communicate with other services that are implemented or otherwise utilized by the microservice-based application. In another embodiment, the data plane 230 may include only one network proxy through which all constituent microservices of a given application communicate with each other. …“  EN:  Heorhiadi teaches: the data plane 230 includes proxies 232 and 234 .

Regarding claim 7, Cohen, Heorhiadi, and Ravichandran teaches: 
(Previously Presented) The enterprise canary release server of claim 5 (please see claim 5 rejection),
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the enterprise canary release server to:

decommission the new microservice that hosts the new version of the software in the first service pool (See, e.g., Heorhiadi, par [0056]: “…instructs the network proxy 232 of ServiceA to drop all (probability=1) test requests (based on idpattern) and return a NotFound error code (404).  A network partition is implemented using a series of Disconnect operations along the cut of an application graph…“  EN: Heorhiadi teaches: instructs the network proxy 232 of ServiceA to drop all (probability=1) test requests (based on idpattern) and return a NotFound error code.).


Regarding claim 8, Cohen, Heorhiadi, and Ravichandran teaches: 
(Currently Amended) The enterprise canary release server of claim 1 (please see claim 1 rejection),
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the enterprise canary release server to:
 
dynamically assign a first number of microservices from the plurality of microservices in the first service pool and a second number of microservices from the plurality of microservices in the second service pool to service the virtual site based on a variation of loads in the first service pool and the second service pool (See, e.g., Heorhiadi, par [0098]: “Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. …“  And, Heorhiadi, par [0025]: “…the application 140 provides software services such as web services or mobile computing services to end users using the collection of fine-grained microservices 141-146. The application 140 leverages various managed services provided by the hosting cloud computing platform 150 including, for example, managed databases  …”   EN: Heorhiadi teaches: computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources [virtual site] dynamically assigned and reassigned according to demand that leverages various managed services provided by the hosting cloud computing platform 150 including, for example, managed databases.).


Regarding claim 9, Cohen, Heorhiadi, and Ravichandran teaches: 
(Currently Amended) The enterprise canary release server of claim 1 (please see claim 1 rejection),
wherein each service pool is associated with a plurality of single-tenant databases (See, e.g., Heorhiadi, par [0098]: “Resource pooling: Heorhiadi, par [0025]: “…the application 140 provides software services such as web services or mobile computing services to end users using the collection of fine-grained microservices 141-146. The application 140 leverages various managed services provided by the hosting cloud computing platform 150 including, for example, managed databases  …”   EN: Heorhiadi teaches: computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand that leverages various managed services provided by the hosting cloud computing platform 150 including, for example, managed databases.).

Regarding claim 10, Cohen, Heorhiadi, and Ravichandran teaches: 
(Currently Amended) The enterprise canary release server of claim 9 (please see claim 9 rejection),
wherein the microservices assigned for the virtual site are associated with a single-tenant database from the plurality of single-tenant databases (See, e.g., Heorhiadi, par [0098]: “Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. …“  And, Heorhiadi, par [0025]: “…the application 140 provides software services such as web services or mobile computing services to end users using the collection of fine-grained microservices 141-146. The application 140 EN: Heorhiadi teaches: computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources [virtual site] dynamically assigned and reassigned according to demand that leverages various managed services provided by the hosting cloud computing platform 150 including, for example, managed databases.).

2.	(Cancelled)
12.	(Cancelled)

Claims 11, and 13-19:
	Claims 11, and 13-19 are similar to rejected Claims 1, 3-6, and 8-10, respectively.  
As such, Claims 11, and 13-19 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Cohen, Heorhiadi, and Ravichandran, for similar rationale.
Claim 20:
	Claim 20 is similar to rejected Claim 1.  
As such, Claim 20 is rejected under AIA  35 U.S.C. 103, as being un-patentable by Cohen, Heorhiadi, and Ravichandran, for similar rationale.

Examiner Note
7.	The following prior art is made of record although not used in the rejection of claims in this office action, as it is considered relevant to Applicant’s invention with regard to the feature reciting a dedicated tenant: 

	WISNOVSKY (US 2018/0260212 A1; Pub. Date: Sep. 13, 2018, Filed: Mar. 10, 2017, e.g., par [0021]).
	

			Response to Arguments
8	The Applicant Arguments/Remarks filed on 03/23/2021 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the prior art rejections as they are either ineffective or moot in view of the new grounds of rejection used in this office action that were necessitated by Applicant’s amendments.  

Conclusion
9.	Claims 1, 3-11, and 13-20 are rejected.
	Claims 2 and 12 had been cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191